82 F.3d 403
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Michael J. DEE, Plaintiff, Appellant,v.Janet RENO, Attorney General and Andrew Ketterer, AttorneyGeneral of the State of Maine, Defendants, Appellees.
No. 95-2173.
United States Court of Appeals, First Circuit.
April 10, 1996.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MAINE [Hon.  D. Brock Hornby, U.S. District Judge]
Michael J. Dee on brief pro se.
Jay P. McCloskey, United States Attorney, and Evan J. Roth, Assistant U.S. Attorney on brief for appellee, Attorney General Reno.
Andrew Ketterer, Attorney General, James D. Williams III, Assistant Attorney General, and Thomas D. Warren, Chief, Litigation Division, Assistant Attorney General, on brief for appellee, Andrew Ketterer.
D.Me.
AFFIRMED.
Before SELYA, CYR and LYNCH, Circuit Judges.
PER CURIAM.


1
Plaintiff/appellant Michael Dee challenges a district court discretionary decision not to entertain a declaratory judgment action.   We have reviewed the parties' briefs and the record on appeal and affirm the judgment essentially for the reasons stated by the district court in its order dated September 11, 1995.


2
Affirmed.